Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 1 of 37 PageID #: 2554




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION




        ROGER TODD                 )
                                   )
                        Plaintiff, )
                                   )
        vs.                        ) CAUSE NO.
                                   ) 2:19-cv-00085-JMS-DLP
        OCWEN LOAN SERVICES, INC. )
        And DEUTSCHE BANK NATIONAL )
        TRUST CO., as Trustee for ) December 11, 2019
        NovaStar Mortgage Funding )
        Trust Series 2007-1        )
                                   )
                        Defendants.)



                                 Before the

                        HONORABLE DORIS L. PRYOR



             TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE




        COURT TRANSCRIBER:         Jodie Franzen, RPR
                                   United States District Court
                                   46 East Ohio Street
                                   Room 309
                                   Indianapolis, Indiana 46204



           PROCEEDINGS TAKEN BY ELECTRONIC SOUND RECORDING
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 2 of 37 PageID #: 2555




                          APPEARANCES



        FOR THE PLAINTIFF:     Mr. Nicholas H. Wooten
                               ATTORNEY AT LAW
                               5125 Burnt Pine Drive
                               Conway, Arkansas 72034
                               nick@nickwooten.com.



                               Mr. Travis W. Cohron
                               CLARK QUINN MOSES SCOTT & GRAHN LLP
                               320 North Meridian Street
                               Suite 1100
                               Indianapolis, Indiana 46204
                               tchoron@clarkquinnlaw.com




        FOR THE DEFENDANTS: Mr. Joseph D. Kern
                            HINSHAW & CULBERTSON, LLP
                            151 North Franklin
                            Suite 2500
                            Chicago, Illinois 60606
                            jkern@hinshawlaw.com
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 3 of 37 PageID #: 2556
                                                                               3




   1                          (In camera)

   2               THE COURT:    Good afternoon.     This is Judge

   3    Pryor, cause number 2:19-cv-85, Todd versus Ocwen

   4    Loan Servicing, et. al.

   5               And Mr. Cohron and Mr. Wooten, how are you

   6    both?

   7               MR. WOOTEN:     I'm good, Your Honor.

   8               MR. COHRON:     I'm good, Judge.     How are

   9    you?

  10               THE COURT:    Doing well, thank you.

  11               Mr. Kern, how are you?

  12               MR. KERN:    I'm well, thank you.

  13               THE COURT:    We're wanting to pick up

  14    today, there were a few outstanding items that the

  15    Court had raised in regards to our previous

  16    discovery calls right before Thanksgiving.         The

  17    first was the payment reconciliation history.          I had

  18    given Mr. Kern until December 10th to determine if

  19    any information was available regarding that what

  20    I'll call the last column or the last payment date

  21    change.

  22               Mr. Kern, if you will address, that first.

  23               MR. KERN:    Yes, Your Honor.     So since that

  24    last call we have been working to figure out if this

  25    information was retrievable.       What was previously
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 4 of 37 PageID #: 2557
                                                                               4




   1    discussed was the fact that Ocwen had switched its

   2    servicing platform, and the question was whether it

   3    can go in and access its prior systems to get this

   4    data and generate a payment reconciliation history

   5    in the same format we had provided but with this

   6    extra column.    It looks like we cannot produce that

   7    exact history in the form that we previously

   8    provided, but it looks like -- and I'm waiting to

   9    confirm -- it looks like we will be able to provide

  10    the data that would appear in that column but in a

  11    different format.     And I should know for certain,

  12    hopefully, by the end of today but for sure by

  13    Friday.

  14               THE COURT:    And why the delay?      Why don't

  15    we know today?

  16               MR. KERN:    Because I need to make certain

  17    that it was, in fact, the same data.        I have

  18    received something that shows a column saying last

  19    change date, but I'm waiting for confirmation that

  20    that is the same data that would appear in a payment

  21    reconciliation history if that report can still be

  22    generated.    I'm just waiting on that last

  23    confirmation.

  24               THE COURT:    I understand what you are

  25    waiting for, Mr. Kern.      I'm just trying to be able
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 5 of 37 PageID #: 2558
                                                                               5




   1    to articulate.    We had a three-week delay to get

   2    this question answered, and it sounds like we still

   3    don't have it answered, so I'm just wanting to make

   4    sure that I appreciate what has happened over the

   5    past few weeks.

   6               MR. KERN:    Well, I can tell you that there

   7    has been -- we have been working on it diligently.

   8    There has been multiple communications with Ocwen,

   9    technical teams were involved, there has probably

  10    been, I would estimate, about five people internally

  11    working on this issue.      I really can attest to the

  12    Court the effort to get this info has been diligent.

  13    We have been making every effort.        You know, we

  14    really are pushing it.      It finally looks like we

  15    have got the right people to get the right question.

  16               THE COURT:    Okay.

  17               MR. KERN:    And I don't want to use

  18    Thanksgiving as an excuse, but that did delay things

  19    due to people's travel times and things of that

  20    nature.

  21               THE COURT:    Understood.     So we think that

  22    by Friday we can confirm in what format it can be

  23    given, or are you saying we still don't know if the

  24    last payment date change data is available?

  25               MR. KERN:    No, it appears that it would
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 6 of 37 PageID #: 2559
                                                                               6




   1    be, that it is available, it just may not be able to

   2    be reproduced in the exact format that, I guess, was

   3    represented in the Saccameno case.        And I know

   4    Mr. Wooten provided what was produced in that case,

   5    and it was a payment reconciliation history with an

   6    extra column.    It does not appear we can produce it

   7    in that format, but the data itself it appears we

   8    can produce.

   9                THE COURT:    All right.    Thank you very

  10    much.

  11                Anything additional, Mr. Wooten, or

  12    Mr. Cohron on that topic?

  13                MR. WOOTEN:    Your Honor, for the

  14    plaintiff, Mr. Wooten.      If we may, on that issue, if

  15    we have that data, we think we may be able to sort

  16    that out.    We would just need to see exactly what

  17    they gave us to represent that data.

  18                THE COURT:    And Mr. Kern has represented

  19    we should know the answer to that by this Friday.

  20                MR. WOOTEN:    Yes.   And we will make all

  21    effort to get our hands on that and look at it

  22    immediately and determine what we can from it and

  23    make our way back to the Court if we need to.

  24                THE COURT:    Okay.   Issue two, in regards

  25    to the policy and procedure manuals that have been
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 7 of 37 PageID #: 2560
                                                                               7




   1    provided -- and agreeing to provide those in

   2    unredacted manuals by December 2nd, subject to the

   3    conditions of the protective order, was the

   4    agreement by Mr. Kern and Mr. Wooten.        You both --

   5    and Mr. Cohron, you had until December 6th to object

   6    to the confidentiality designation on those policy

   7    manuals.   The Court did not receive an objection,

   8    and so it will reflect that the plaintiff is not

   9    objecting to the designation of confidential.

  10               MR. COHRON:     That is correct, Judge.      And

  11    we did receive them.     Just to get ahead of the -- we

  12    received both the unredacted policy and procedure

  13    manual and the policy and procedure manual regarding

  14    the correct reporting.

  15               THE COURT:    All right.     Thank you very

  16    much.   The third issue was the request for all email

  17    correspondence related to those proposed three

  18    search terms, and we were given -- I had given

  19    defendants until yesterday to agree on a method of

  20    conducting the search or to select a third-party

  21    vendor.    So let me turn it over to Mr. Kern to

  22    address that issue.

  23               MR. KERN:    Yes, Your Honor, I believe

  24    Travis and I had a meet-and-confer about that I want

  25    to say the Wednesday just before Thanksgiving.          At
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 8 of 37 PageID #: 2561
                                                                               8




   1    that time he mentioned that he was -- their thought

   2    was to go the route of engaging a third-party

   3    vendor.    We were operating under -- and I think he

   4    was going to provide proposed vendors.         We were

   5    operating under the assumption that was the route we

   6    were going to go until I believe we had another

   7    meet-and-confer on -- Travis, it might have been

   8    Monday, correct me if I'm wrong, maybe even

   9    yesterday -- and the -- I guess the direction has

  10    since changed on how to conduct the search.          On

  11    Monday, or even Tuesday morning -- I get the dates

  12    maybe confused -- Mr. Cohron did provide me a list

  13    of custodians whose emails to search using those key

  14    terms.    And the list is going to be about 40

  15    custodians.    So I went ahead and forwarded that list

  16    on to Ocwen to determine a time frame to conduct a

  17    search given that there are 40 custodians.         As soon

  18    as Mr. Cohron provided that list to me, I forwarded

  19    it over.   And as soon as I have a word on the time

  20    frame of that search, I will update Mr. Cohron and

  21    Mr. Wooten.

  22               THE COURT:    Thank you, Mr. Kern.

  23               Mr. Cohron, would you -- do you need to

  24    respond?

  25               MR. COHRON:     I think Nick is probably in a
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 9 of 37 PageID #: 2562
                                                                               9




   1    better position to respond on this issue, so I will

   2    defer to him.

   3               THE COURT:    All right, Mr. Wooten.

   4               MR. WOOTEN:     Your Honor, I think, you

   5    know, from our perspective it's, you know -- it's a

   6    Gordian knot-type situation.       If we go the route of

   7    the third-party vendor, we're talking about hundreds

   8    of thousands of dollars in cost.        And of course we

   9    know going in there will be a substantial amount of

  10    difficulty with Ocwen being able to get complete

  11    information.    We have already been told that they

  12    won't be able to go back before 2016, so I think our

  13    choices -- and none of which are good at the moment

  14    -- would be to try to let them get what they can and

  15    determine if that is something that we can live

  16    with.   And if we can't live with that, then we --

  17    you know, we may have to come back to the Court and

  18    ask for, you know, an instruction or a finding on

  19    the evidence on that issue, only because it would

  20    see, you know -- unless the financial burden we put

  21    on Ocwen, which I don't even think is fair to them,

  22    I can't justify spending several hundred thousand

  23    dollars trying to chase down emails, and that's a

  24    tough spot to be in when, you know, it's the

  25    defendant's choice that created the problem, but
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 10 of 37 PageID #: 2563
                                                                              10




   1    that seems to be where we are right now.

   2                THE COURT:    Mr. Kern, would you like to

   3    respond?

   4                MR. KERN:    I just disagree.     All of these

   5    presumptions about what Ocwen did or didn't do and

   6    trying to characterize it in a bad light, Ocwen can

   7    only retrieve the data that it has.         In terms of

   8    email, it is passed January of 2016.         And in terms

   9    of it looking like we're the party that didn't want

  10    to go the third-party route, it is plaintiff's,

  11    plaintiff's counsel who proposed doing the search of

  12    the custodians.     So I just want to be clear, we were

  13    doing -- I was under the opinion we were doing this

  14    search this way by agreement and plaintiff requested

  15    we do it this way.      It seems like if that's not the

  16    agreement, I would like to make sure that we know

  17    that now so we don't do this search and then we come

  18    back in two or three weeks and, oh, well, we need

  19    the third-party vendor now.       I think we should do

  20    this once.    If they don't want to go the custodian

  21    route, I think we should go back and consider the

  22    third-party vendor route.

  23                THE COURT:    I tend to agree with Mr. Kern.

  24    Let's clear the air, Mr. Wooten.

  25                MR. COHRON:    Judge, I think I can probably
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 11 of 37 PageID #: 2564
                                                                              11




   1    respond to that point.      I know we're committed to

   2    going forward with the list of custodians, yeah.           I

   3    think that what Nick is referring to as the, you

   4    know, third-party vendor route, while it sounds

   5    promising, it's just too burdensome and would create

   6    too much delay in trying to get to a point where we

   7    could agree to the parties.       So to Joe's point,

   8    absolutely we're committed to doing the custodian

   9    search.    We just want some definitive information

  10    about how this is going to go forward in a time

  11    frame.    Understanding this has kind of a switch

  12    gears a little bit recently, but you know, the issue

  13    has been out there.

  14                THE COURT:    Have the parties agreed to a

  15    custodian search at this point, Mr. Kern?

  16                MR. KERN:    By "custodian," you mean --

  17    that's kind of a technical term.        If you are

  18    referencing the employees, we were told that the

  19    email search would have to be conducted on an

  20    employee email account by employee email account

  21    basis, so we agreed to provide, pursuant to that, a

  22    list of five employee names that were, you know,

  23    Mr. Faris himself and then names pulled from the

  24    servicing notes, as well as generally including all

  25    of the employees that Ocwen identifies as handling,
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 12 of 37 PageID #: 2565
                                                                              12




   1    having hands-on involvement or handling the

   2    investigations at issue, meaning, you know,

   3    preparing, investigating, responding to Mr. Todd's

   4    notices of errors and in response to the ACDV credit

   5    disputes.    So we thought it would be much more

   6    efficient just to go ahead and go that route and

   7    then see where it leads us.

   8                THE COURT:    I think that the concern that

   9    I'm hearing from Mr. Kern is that when you say where

  10    it leads us, are you suggesting that you would want

  11    to then re-visit the opportunity to go through a

  12    third-party vendor to do a deeper dive?

  13                MR. COHRON:    No, Judge.    I guess what

  14    we're concerned about when I say we'll see where it

  15    leads us, we're a bit skeptical about where there is

  16    path will take is, where there is concern about what

  17    is going to happen is now we have an agreement to do

  18    a search for these 40 individuals and that that is

  19    somehow going to turn into, you know, objections

  20    about, you know, the number of people and/or that,

  21    you know, it's going to take a year to get this

  22    information, et cetera.       So I guess I'm cautious in

  23    committing to that's going to be the end of the

  24    email issue, because, you know, as you know, we

  25    can't predict that.      Certainly we don't want to go
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 13 of 37 PageID #: 2566
                                                                              13




   1    the third-party vendor route.        We're hopeful we can

   2    work with Mr. Kern and Ocwen to avoid that, but of

   3    course that requires us to get something in response

   4    to the list of custodian, list of employee names.

   5                THE COURT:    From your description,

   6    Mr. Cohron, it sounds as though you are anticipating

   7    a substantial amount of ESI from this email

   8    correspondence of almost 40 -- 40 employees.          Why

   9    would there not be a supplement put in place to

  10    address that on the front end so that defense would

  11    not have to incur this cost?

  12                MR. COHRON:    Your Honor, we don't

  13    anticipate there being that much.        I know that there

  14    is a good number of individuals that are named

  15    there.    Again, that's a product of the search that

  16    Ocwen contends that they can conduct, but we don't

  17    anticipate there being, you know, thousands and

  18    thousands of emails, certainly one wouldn't expect

  19    that.    Now, that could be wrong, but despite the

  20    number of individuals, we don't anticipate this

  21    being a mass amount of ESI, by any means.

  22                THE COURT:    With a third-party vendor,

  23    though, putting -- essentially putting the protocol

  24    in place on the front end reduces the what-if two or

  25    three months down the road.
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 14 of 37 PageID #: 2567
                                                                              14




   1                MR. COHRON:    Agreed, Judge.     Let me be a

   2    little bit more specific about our call with the ESI

   3    vendor and what prompted this.        They had specific

   4    questions when trying to get a quote, and really it

   5    was due to the uncertain nature of what they were

   6    getting into, so based on the descriptions and the

   7    conversations with Mr. Kern and the Court, you know,

   8    this is clearly not a system, or at least we don't

   9    believe it's a system, that can be accessed

  10    remotely, it's not a system where they can produce a

  11    hard file and then a search can be performed.          We do

  12    not have any information that suggests that an

  13    on-site visit could be performed reasonably, you

  14    know, via one of their locations, so when we talk

  15    with them in going through this process, there was

  16    not enough information there to be able to, one, get

  17    an idea of cost or time, but get a commitment that

  18    it could even be done.      So one of those, one reason

  19    for that is that, you know, if this stuff is

  20    piecemeal on multiple systems on multiple servers,

  21    you know, for instance, Mr. Kern is saying that they

  22    can't get emails before January 2016 because those

  23    documents are in the possession of Altisource, what

  24    we are potentially talking about is three different

  25    sources, one of Ocwen's current system for emails
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 15 of 37 PageID #: 2568
                                                                              15




   1    after 2016; two, emails through Altisource which

   2    would be another hurdle for the emails previous to

   3    that date; and then three, depending on how those

   4    emails and ESI are backed up or stored and Ocwen's

   5    document retention policy, there may be a

   6    requirement to access information from barred tapes

   7    of which we don't have enough information about the

   8    type of technology that they're held on.          You know,

   9    at this point in time, I don't think that anybody

  10    knows or whether Joe can represent whether or not

  11    these backup emails, should they exist, are stored

  12    on eight tracks.     We just don't know.

  13                THE COURT:    I don't care what happens the

  14    rest of the day, but I'm going to work eight track

  15    into my dialogue this afternoon.        That brought a

  16    smile to my face and reminded me of when I destroyed

  17    my brother's favorite eight track.        He still doesn't

  18    let it go.    I just couldn't take one more repeat of

  19    that song.

  20                Let's see, well, it sounds like at this

  21    point, Mr. Kern, we are headed down this path, but

  22    the --

  23                MR. KERN:    Yes, Your Honor.

  24                THE COURT:    Go ahead.

  25                MR. KERN:    I was just going to say, and I
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 16 of 37 PageID #: 2569
                                                                              16




   1    thought we -- as soon as me and Travis spoke on

   2    Monday and I saw subsequent communication regarding

   3    the list of custodians or employee emails to search,

   4    I thought we had a plan and we were in agreement and

   5    that plan is I think still there, but I think when

   6    Mr. Wooten spoke I just got a little confused as to

   7    whether we're forcing them to go this route or we're

   8    doing this by agreement and that they were reserving

   9    the right to engage a third-party vendor in the

  10    future.    But from hearing Travis talk, I think

  11    everybody is on the same page on this issue.

  12                THE COURT:    All right.    If nothing else,

  13    we can work eight track into our explanation

  14    throughout the day today.       That was -- I appreciate

  15    that clarity, Mr. Cohron, as well.        So we have

  16    decided on that issue.

  17                The last one that we had that was a

  18    leftover from Thanksgiving was defendant's --

  19    regarding the quality analyst policy manuals and

  20    wanted to determine, Mr. Kern, whether or not those

  21    existed.

  22                MR. KERN:    Yes, Your Honor.     We did

  23    produce those policies and procedures.         They should

  24    have them.

  25                THE COURT:    Okay.   Is that correct,
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 17 of 37 PageID #: 2570
                                                                              17




   1    Mr. Wooten?    Mr. Cohron?

   2                MR. COHRON:    That is correct, Judge.

   3                Skipping back, Your Honor, just for the

   4    sake of clarity and to create a timeline here, you

   5    know, as far as the emails are concerned, Joe, can I

   6    get you to commit to, you know, a time frame for us

   7    to be able to know what we're looking at as far as

   8    the, you know, the search for the emails, you know,

   9    the post-2016 emails, those --

  10                MR. KERN:    What do you propose?      As you

  11    know, I just -- you guys did switch gears completely

  12    100 percent on Monday, so, you know, I forwarded

  13    that list along.     I'm trying to get this done

  14    quickly.    But what do you propose, keeping in mind

  15    that this sort of gear switch just happened on

  16    Monday?

  17                MR. COHRON:    You know, a couple weeks.

  18    I'm not proposing that the documents be actually

  19    produced.    I understand there is more to that.         What

  20    we're trying to determine, what I think we all need

  21    to be able to ascertain is, okay, we know we're

  22    going to do this search or in this method, so what

  23    does that actually entail, and are there going to be

  24    other issues that arise, you know, what kind of time

  25    frame?    Is this going to take six months?        Do we
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 18 of 37 PageID #: 2571
                                                                              18




   1    need to come back to the Court and seek extension of

   2    case management deadlines?       You know, any of those

   3    other issues.

   4                MR. KERN:    I'm glad to talk, but I don't

   5    know that I'm quite sure what you're asking and what

   6    time frame you are proposing.        If you are say, Joe,

   7    when do you think you will have an update as to when

   8    the search will be completed, if you want me to try

   9    to commit to a date on that, is that what you are

  10    asking?

  11                MR. COHRON:    No, I guess what I'm seeking

  12    is a deadline to know, you know, or to have

  13    information regarding how long the search will take,

  14    you know, within reason.       And I'm not saying within

  15    a week.    Is this going to take eight months?        Is it

  16    going to take a month?      And information about other

  17    cost-prohibitive, et cetera, issues that may arise.

  18                MR. KERN:    Yeah, what are you proposing in

  19    terms of timeline for that information?

  20                MR. COHRON:    I don't necessarily have one.

  21    I guess I could defer to the Court.         I just would

  22    hope that we know with some certainty what we're

  23    looking at here within a couple of weeks just to

  24    move the ball.

  25                THE COURT:    Maybe at our next telephone
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 19 of 37 PageID #: 2572
                                                                              19




   1    status conference Mr. Kern will be able to address

   2    that.

   3                MR. COHRON:    Okay.

   4                THE COURT:    As far as a timeline.      I think

   5    that's more of a call from his IT side of the house

   6    to make that determination.

   7                MR. WOOTEN:    Your Honor, may I clarify

   8    something with Mr. Kern on this issue of emails,

   9    just to try to make sure we're on the same page.

  10                Joe, the emails that you are searching,

  11    are they in the possession of Ocwen, or are they

  12    still in the possession of Altisource?

  13                MR. KERN:    Nick, I don't know.      I'm not a

  14    technical person.     That question was not something I

  15    asked.    What I asked is how do we go about searching

  16    certain custodian's emails, and from what I have --

  17    how I understand it, put it that way, I believe that

  18    these emails are something that Ocwen has.          Now,

  19    that's my understanding based on the information I

  20    received.    I could be wrong.     I don't want to say

  21    that this is something I'm 100 percent representing,

  22    but that's my understanding and then anything

  23    pre-January 2016 would be something Altisource has.

  24                MR. COHRON:    Can we get confirmation on

  25    that by email on that time frame?        As we stand now
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 20 of 37 PageID #: 2573
                                                                              20




   1    we don't know if we need to send a third-party

   2    vendor to Altisource, we don't even know for

   3    certain, based on what you are saying, that all of

   4    these emails are not in Ocwen's possession -- or

   5    Altisource's possession.

   6                MR. KERN:    You provided a list of

   7    custodians whose emails you are requesting we search

   8    using the three search terms.        That is a search that

   9    we're trying to conduct.       I don't know how else to

  10    answer your question.      I can't tell you what

  11    Altisource has.

  12                THE COURT:    Why don't you all use your

  13    time differently and so the Court has limited time

  14    and I need to get off of here.        There is a few more

  15    issues we need to cover, so let's see if we can't

  16    resolve that amongst yourselves.        Okay?

  17                MR. COHRON:    Very good, judge.

  18                MR. WOOTEN:    Yes, ma'am.

  19                THE COURT:    On the 30(B)(6) deposition --

  20    I'm moving now to the filing that the Court

  21    received, the email we received on December 9th.

  22    This had come in around 3:00 on December 9th, and so

  23    I believe this one is from Mr. Kern.         For these, I

  24    had not anticipated walking through these on this

  25    call today.    When we didn't receive anything on
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 21 of 37 PageID #: 2574
                                                                              21




   1    December 6th, I had only allocated a limited window

   2    of time for these, but if we look at the 30(B)(6)

   3    depositions, I have had a chance to review those.           I

   4    think it's topic 38, 40, 41, and 42.         I did not

   5    know -- and thank you for providing the case law as

   6    well, Mr. Kern.     I did not know if -- I did see the

   7    response to topic 38, but I didn't know if

   8    plaintiff's counsel had an opportunity to respond

   9    to, in particular, the consent judgments or the

  10    other remaining topics.

  11                MR. KERN:    Yes, Your Honor, I believe --

  12    and during our last call we talked about these

  13    30(B)(6) topics and at that time I think we all

  14    determined that the parties did not adequately have

  15    a meet-and-confer to discuss and at that time.

  16    Travis and I have since spoken about this.          At that

  17    time I think we agreed and I actually made that

  18    clear in our last call, that no more meet-and-confer

  19    would be productive.      We have sort of gotten to an

  20    impasse on these issues, so except for the one topic

  21    he agreed to narrow, which we did not even discuss

  22    him narrowing that request, the first time I saw him

  23    narrowing that request was the correspondence he

  24    submitted to you I believe 10:00 p.m. Monday night.

  25    I think except for that topic, unless Travis or Nick
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 22 of 37 PageID #: 2575
                                                                              22




   1    say otherwise, I think we're at an impasse on that,

   2    and we need the Court's intervention either through

   3    what we have already submitted or we would ask to

   4    file a -- we would ask the Court to allow us to file

   5    a motion for protective order. I.

   6                THE COURT:    I understand that's your

   7    position, Mr. Kern.      What I was asking of

   8    plaintiff's counsel if have they responded.          I have

   9    not seen their response to 40, 41, and 42.

  10                MR. COHRON:    Judge, I apologize if I

  11    wasn't clear in our submission.        Where we stand on

  12    these and where the impasse is, is we want to be

  13    able to ask questions about some of the contents and

  14    the information that are in those documents.          We

  15    stand willing to, you know, narrow the scope as to

  16    certain things within those documents, but I

  17    don't -- I think the concern is that they are still

  18    kind of hot-button issues that, one, we're not going

  19    to move away from, and I don't expect that Joe or

  20    Ocwen just to roll over on.       So really the only

  21    potential progress would be narrowing the scope.

  22    Again, I don't think that is --

  23                THE COURT:    Okay.   I think we're talking,

  24    I think we're two ships passing in the night.          Let's

  25    look at our first one, topic 38 on the deposition
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 23 of 37 PageID #: 2576
                                                                              23




   1    topic.    And so first the objection was that this

   2    information is overly broad, unduly burdensome, as

   3    well as vague.     And the request specifically is

   4    requesting for a designation of a witness that would

   5    talk about all consumer complaints about Ocwen to

   6    the Consumer Financial Protection Bureau related to

   7    the issue characterized by the consumer financial

   8    foreclosure during the time period January 2016 to

   9    the present.

  10                My question, Mr. Kern, is have you had an

  11    opportunity first, before we delve into the

  12    objections, to review plaintiff's proposed revision.

  13                MR. KERN:    I have, Your Honor.

  14                THE COURT:    okay.   And just so I could

  15    have that, what is your position in regards to that,

  16    the narrowing the scope of the topic?         It's on page

  17    3 of 5 of plaintiff's submission.

  18                MR. KERN:    Yes, Your Honor.     And I

  19    appreciate your efforts to narrow it, but it still

  20    is over the two-year window.       Essentially of all

  21    consumer complaints filed with the CFPB, they limit

  22    it to wrongful foreclosure, attempts to collect

  23    amounts not owed, and those previously scheduled in

  24    chapter 13 bankruptcy.      The thought that one person

  25    can adequately testify about all complaints, even
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 24 of 37 PageID #: 2577
                                                                              24




   1    with those narrow issues over a two-year time

   2    period, I don't think is possible.        I have not

   3    checked, but there could be thousands.         There likely

   4    is thousands.     For one person to have knowledge of

   5    all of those complaints and the basis of those

   6    complaints, I think it's just beyond the scope of

   7    rule 26.    It's unduly burdensome, it's asking about

   8    stuff that is relevant to this case.         For example,

   9    foreclosure is not even an element to this case, so

  10    I think our objections would be the same and are the

  11    same, although I do appreciate the efforts to try to

  12    narrow it.

  13                THE COURT:    Let's first, Mr. Cohron and

  14    Mr. Wooten, let's first address the issue that we

  15    keep hearing which is this is not relevant to the

  16    claims or defenses.      Specifically I know that you

  17    have responded that it is relevant as to notice and

  18    willfulness, so let's first address that argument.

  19                MR. WOOTEN:    Your Honor, this is

  20    Mr. Wooten.    Let me see if I can help us with this

  21    topic, generally.     We could consent to asking simply

  22    for Ocwen to acknowledge the total number of

  23    complaints in those categories in that window and

  24    acknowledge that they, in fact, received a copy of

  25    those complaints from the CFPB without going into
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 25 of 37 PageID #: 2578
                                                                              25




   1    any details of each of those complaints.          If that

   2    would make the issue easier for a 30(B)(6), which I

   3    think we could all sort of get to those would almost

   4    be stimulated facts at the end of the day, but that

   5    would be the two things that I would want to take

   6    away from that topic without necessarily going into

   7    the details of every one of those complaints.

   8                THE COURT:    The number of complaints, and

   9    what was the second thing?

  10                MR. WOOTEN:    And that Ocwen was furnished

  11    those complaints by the CFPB.        I mean, my

  12    understanding of the process is when a consumer

  13    submitted a complaint, the Consumer Financial

  14    Protection Bureau would then submit it to the

  15    servicer for a response.

  16                THE COURT:    Mr. Kern, I will allow you to

  17    respond.

  18                MR. KERN:    Your Honor, I wish we could

  19    have a meet-on-confer on this, because I think we

  20    could have resolved this issue, but what I -- my

  21    follow-up question is the CFPB does track these

  22    complaints by category, it's my understanding.           It's

  23    been a while since I have been on their website, but

  24    I believe that they do, perhaps Nick knows -- do you

  25    know, Nick, if these are sort of drop-down sort of
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 26 of 37 PageID #: 2579
                                                                              26




   1    categories by which you can sort complaints to the

   2    CFPB or not?     And if not, then Ocwen would have to

   3    go through all of the complaints it's received and

   4    categorize them and see if they fall into one of

   5    these categories.     Perhaps that's already done and

   6    it's easily retrievable, but we have not spoken

   7    about this.    Like I said, I got this Monday.        There

   8    has been no further communication on it.          But it

   9    seemed that if what Mr. Wooten is asking, the scope

  10    of this request seems -- I think the parties can

  11    probably get there, but I think that would be a

  12    better use of time to do so not on the call with

  13    Your Honor.

  14                MR. WOOTEN:    I was about to suggest, Your

  15    Honor, maybe if you will pass this particular topic,

  16    understand that that would be our goal, I believe I

  17    can define a universal topic of complaints in that

  18    category.    I just need to check back on the Consumer

  19    Financial Protection Bureau's website because there

  20    has been some changes since the administration

  21    rolled over, but the last time I did this it was

  22    highly sortable, as Mr. concern suggested.

  23                THE COURT:    All right.    I will do that.

  24    Topic 40, plaintiff requests the defendant designate

  25    a witness to testify to the facts and circumstances
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 27 of 37 PageID #: 2580
                                                                              27




   1    related to consent judgment I believe out of the

   2    district of Columbia, and defense has provided their

   3    objections articulated on page 2 of their submission

   4    dated December 9th.      And so the Court has had an

   5    opportunity to review that, and I will turn it over

   6    to plaintiff's counsel if you would like to respond.

   7                MR. WOOTEN:    Your Honor, on this issue, I

   8    actually can tell you that not only topic 40 but 41

   9    and 42 would also follow this same point.          Part of

  10    this, whether we would even need to examine this

  11    issue would be whether we were allowed to depose

  12    Mr. Faris, because Mr. Faris obviously had a key

  13    role in each of these documents as a high level or

  14    chief executive for Ocwen.       I know that he signed

  15    off on one or more of these documents personally.

  16    So if he is allowed to testify, we would probably

  17    not even ask a question about this of Ocwen's

  18    30(B)(6).    If he is excluded, then the questions

  19    we're primarily concerned with are Ocwen's

  20    acknowledgement that they executed these documents,

  21    Ocwen's acknowledgement that their company

  22    leadership authorized the execution of these

  23    documents, and Ocwen's acknowledgement that they

  24    were bound by the terms of these documents.          And the

  25    reason for that is that we were obviously -- I may
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 28 of 37 PageID #: 2581
                                                                              28




   1    have described it to your honor, it runs to

   2    together, but at trial in Saccameno we were

   3    sandbagged on this issue.       Ocwen brought a corporate

   4    rep to trial who then denied any personal knowledge

   5    of the documents that Judge Gottschall had ruled a

   6    month earlier were going to be admitted as exhibits,

   7    so we ended up having to get those documents entered

   8    through judicial notice rather than testimony and

   9    Ocwen was able to avoid any examination on the

  10    contents of the documents even as Judge Gottschall

  11    had limited them very specifically to the facts of

  12    Saccameno, so in an effort to avoid that, we sought

  13    to deposed Mr. Faris and in the alternative we

  14    would, you know, talk to Ocwen's 30(B)(6) on this

  15    issue.    But our purpose would be to gain their

  16    acknowledgement that they were bound to these

  17    agreements and they have corporate authority to

  18    execute them and they were doing so under their

  19    corporate authority and then highlight upon the

  20    topics in these consent decrees that represented

  21    either notice of past problems or obligations going

  22    forward that Ocwen agreed to.

  23                THE COURT:    It seems to be somewhat

  24    contingent upon the Court's ruling to quash the

  25    deposition of the former CEO.        My question is where
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 29 of 37 PageID #: 2582
                                                                              29




   1    does the CEO live, the former CEO?

   2                MR. WOOTEN:    He lives in West Palm Beach,

   3    Florida, Your Honor.      That's where he was served,

   4    and he noticed his deposition at a location within,

   5    I think, five to seven miles of his home.

   6                THE COURT:    All right.    Let me just take a

   7    note here, West Palm Beach.       All right.    Thank you.

   8    And that was a question that I had.

   9                Mr. Kern, I will give you an opportunity,

  10    you have heard Mr. Wooten present that, that maybe

  11    this topic is not exactly ripe until we have a

  12    ruling on the motion to quash the deposition.          What

  13    are your thoughts?

  14                MR. KERN:    Your Honor, I do think there is

  15    a lot of overlap on these issues.        I think to the

  16    extent -- I'm sure Your Honor is probably familiar

  17    with their motions and our motion to quash, but at

  18    this point, but if Your Honor's ruling is first

  19    depose a 30(B)(6) or lower level employees on these

  20    issues, then I don't think it's tied to the motion

  21    to quash, because we would need to know going into

  22    our 30(B)(6) whether our witnesses need to be

  23    prepared on these topics or not.        If your ruling is

  24    I'm not going to allow Faris' deposition at all,

  25    then I -- I think that this still needs to be
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 30 of 37 PageID #: 2583
                                                                              30




   1    addressed before we do our 30(B)(6).         There is some

   2    overlap, but I think going into the 30(B)(6) we do

   3    need to -- we do need to probably know how Your

   4    Honor is going to rule on the motion to quash the

   5    Faris deposition, whether it's quashed in its

   6    entirety or whether it is delayed pending completion

   7    of a 30(B)(6).

   8                THE COURT:    So let's do this, you have

   9    already requested the parties have met and

  10    conferred, you have requested permission to file a

  11    motion for a protective order or permission to -- on

  12    these topics, I think it's -- let me look again --

  13    40 through 42, so we have that in the pipeline.           The

  14    Court is going to give you permission to do that,

  15    Mr. Kern, so that we can keep discovery moving on

  16    this issue.

  17                MR. KERN:    Okay.   Thank you, Your Honor.

  18                THE COURT:    Uh-huh.    Our last topic that

  19    was presented by Mr. Kern was the StoneTurn Group.

  20                MR. COHRON:    Your Honor, may I interrupt

  21    for one second while we're still on the topic of the

  22    depositions?

  23                THE COURT:    Yes, uh-huh.

  24                MR. COHRON:    Those are presently scheduled

  25    for next Tuesday and Wednesday.
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 31 of 37 PageID #: 2584
                                                                              31




   1                THE COURT:    The 30(B)(6)?

   2                MR. COHRON:    Correct, so...go ahead.

   3                MR. WOOTEN:    We had scheduled both --

   4    Mr. Faris was scheduled -- we scheduled Mr. Faris

   5    for Tuesday and the 30(B)(6) for Wednesday.

   6    Speaking only to the order of interrogation, we

   7    would prefer to do Mr. Faris first to eliminate

   8    these questions about the other topics that Mr. Kern

   9    has objected to on the 30(B)(6) level.         And I'm not

  10    aware of any case law that would mandate absolutely,

  11    especially the case of a former CEO, that we go to

  12    the 30(B)(6) first.      In a situation like this we

  13    think that that actually would create conflict

  14    unnecessarily and time on the Court.         But that being

  15    said, we had discussed among ourselves that it might

  16    be prudent to bump the 30(B)(6) back so that Your

  17    Honor could address these issues if they were

  18    outstanding.     And if Your Honor allowed the

  19    deposition of Mr. Faris, we are prepared to proceed

  20    next week, but if Your Honor determines she needs

  21    more time to make a decision, then we would work

  22    with Mr. Kern to try to reschedule dates for

  23    January.

  24                MR. KERN:    And Your Honor, this Mr. Kern,

  25    we have already -- it is our position that with all
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 32 of 37 PageID #: 2585
                                                                              32




   1    of these discovery issues floating out there, to

   2    give the parties and Your Honor time to address the

   3    issues, we think it's prudent to move the

   4    depositions.     Discovery does not close until the end

   5    of March, so we do have plenty of time.         Along those

   6    lines, we have proposed three dates in January,

   7    alternative dates in January, for the 30(B)(6), so

   8    this would not be a lingering issue.         We do have

   9    dates.    And I understand that Travis and Nick did

  10    not want to agree to move it until we spoke today,

  11    because if Your Honor was rushing to rule on the

  12    motion to quash, we didn't want to make those

  13    efforts for not, but our position is that let's move

  14    these depositions, give the parties and the Court

  15    time to address these issues, that way we go into

  16    oral discovery, all of the issues decided.          If not,

  17    I think there is going to be the risk that we do a

  18    30(B)(6) subject to a redeposition or we get into an

  19    issue they will agree to do the deposition on the

  20    18th, subject to a redeposition after Your Honor

  21    rules on some of these issues, and I just don't

  22    think that is -- we would be doing things twice, and

  23    I don't think that is a good use of resources for us

  24    or the Court.     And one of the other issues, too, in

  25    terms of the logistics of the depositions, the plan
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 33 of 37 PageID #: 2586
                                                                              33




   1    was for obviously Mr. Faris, since he resides in

   2    West Palm Beach, if that deposition was to proceed,

   3    then the 30(B)(6) would also proceed in West Palm

   4    Beach.    If not, if the Faris deposition would not be

   5    proceeding at least on the 17th, then the 30(B)(6)

   6    would be in Indianapolis at Travis' office.          We're

   7    now on December 11th.      The 30(B)(6) is set for

   8    December 18th.     We really don't know the location

   9    because it's contingent upon a few things and I

  10    think we all are traveling there and I don't think

  11    any of us are local.      So that's another reason why

  12    it might be prudent to move them is booking

  13    traveling last minute, it adds unnecessary costs.

  14    That's just one other element.        You know, if they're

  15    stuck in moving forward on the 18th, I think we need

  16    to know today where that 30(B)(6) will proceed

  17    whether it's in West Palm or in Indianapolis.

  18                THE COURT:    Are you prepared, Mr. Wooten

  19    to answer that question on this call today?

  20                MR. WOOTEN:    Your Honor, I think Mr. Kern

  21    has appropriately stated the issue that we had made

  22    a contingent agreement based on the outcome of your

  23    honor's ruling on the motion to quash.         I do not see

  24    from a logistical perspective why it would be

  25    harmful for us to push back the 30(B)(6) for 30 days
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 34 of 37 PageID #: 2587
                                                                              34




   1    or so.    Obviously Mr. Faris, being a fact witness

   2    and having a relatively narrow universe of material

   3    to cover, you know, we had anticipated the

   4    deposition I would call it a half day, but I don't

   5    really anticipate it being more than about two

   6    hours, we thought it would be expedient to get that

   7    over with if we were going to do it.         But if Your

   8    Honor needs additional time, we can try to

   9    reschedule them both.      We were concerned about the

  10    17th with Mr. Faris because he is under subpoena and

  11    we have received word from Mr. Kern that he

  12    believed -- there wouldn't be a problem with him

  13    appearing on that date, so that is why we were

  14    trying to hold that date and not create another --

  15    set a logistical problem with rescheduling

  16    Mr. Faris' deposition, but we certainly can if Your

  17    Honor needs additional time on the issue.

  18                THE COURT:    The Court does not need the

  19    additional time, and the Court anticipates having a

  20    ruling out by this Friday, at least be docketed.

  21    But by this Friday.      The Court has had an

  22    opportunity to review the motion as well as the

  23    responses.    I'm referring specifically to docket 58.

  24    And so the Court's ruling should be out this Friday.

  25    I know that doesn't help for travel plans, as
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 35 of 37 PageID #: 2588
                                                                              35




   1    Mr. Kern has articulated, but that's -- when we had

   2    spoken back in November, the parties had -- when we

   3    had talked, the parties had agreed that the Court

   4    would have the ruling by Friday as to the motion to

   5    quash Faris' deposition, which was prior to our

   6    scheduled telephone status conference of

   7    December 19th.

   8                MR. COHRON:    We will plan on going

   9    forward, Judge, thank you.

  10                THE COURT:    I have to -- I'm supposed to

  11    be on the bench at 12:45.       I have a courtroom

  12    waiting for me.     We do have this scheduled to pick

  13    back up on the 19th for another telephone status

  14    conference.    The issues that were presented on

  15    Monday night, we have not been given opportunity to

  16    cover those on this call.       I will be able to pick

  17    those back up on the 19th.

  18                MR. KERN:    Your Honor, for purposes of

  19    clarification, I do understand you have to leave, is

  20    the ruling going to be that the Faris deposition --

  21    the motion will be denied, and Faris' deposition

  22    shall proceed on the 17th?       I just need to know how

  23    to instruct my client.

  24                THE COURT:    No, the Court's ruling will be

  25    out by Friday on the motion to quash Faris'
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 36 of 37 PageID #: 2589
                                                                              36




   1    deposition.

   2                MR. KERN:    Okay.

   3                THE COURT:    And I did not need time beyond

   4    Friday to make that ruling.

   5                MR. COHRON:    Thank you, Judge.

   6                MR. WOOTEN:    Thank you for your time, Your

   7    Honor.

   8                THE COURT:    Absolutely.    We will pick

   9    right back up on the 19th.

  10                MR. WOOTEN:    Thank you, Your Honor.

  11                THE COURT:    Thank you.

  12                          (Adjourned)

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 2:19-cv-00085-JMS-DLP Document 99 Filed 01/13/20 Page 37 of 37 PageID #: 2590
                                                                              37




                    CERTIFICATE OF COURT TRANSCRIBER



                    I, Jodie Franzen, court-approved

        transcriber, certify that the foregoing is a correct

        transcript from the official electronic sound

        recording of the proceedings in the above-entitled

        matter.




        s/s Jodie Franzen
        Signature of Approved Transcriber
